Citation Nr: 0730918	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  01-01 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent disabling from October 12, 1999, to January 29, 2003, 
and in excess of 70 percent disabling from January 30, 2003, 
for service-connected major depression.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 27, 1984 to June 11, 1984 and from June 1985 to 
August 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
major depression; a 30 percent disability rating was 
assigned, effective October 12, 1999.  The veteran disagreed 
with the October 2000 rating decision and initiated this 
appeal, which she perfected with the timely submission of her 
substantive appeal (VA Form 9) in February 2001.  

The veteran initially requested a personal hearing, but she 
subsequently withdrew the request.  See 38 C.F.R. § 20.704(e) 
(2006).

In a March 2002 rating decision, the RO increased the 
veteran's service-connected major depression to 50 percent 
disabling effective October 12, 1999; and in a November 2003 
rating decision the RO increased the veteran's service-
connected major depression to 70 percent disabling effective 
January 30, 2003.  In essence, the RO has staged the 
veteran's disability rating by awarding separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran and her representative 
indicated continued dissatisfaction with these ratings in 
August 2004 correspondence.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The veteran's appeal was previously before the Board in 
September 2004, when the case was remanded to the RO by the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA); to obtain the veteran's vocational 
rehabilitation folder; and to obtain a VA Social and 
Industrial survey and a VA psychiatric examination.  The case 
was subsequently returned to the Board and remanded again in 
December 2004 for failure to fully comply with the September 
2004 remand instructions.  Additional evidentiary development 
was completed with respect to the veteran's claim, and in 
March 2007 the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case which continued 
the RO's prior findings.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

Issues not on appeal

In a September 2001 rating decision, the RO denied 
entitlement to service connection for bilateral hallux valgus 
and a bilateral ankle condition.  The veteran submitted a 
notice of disagreement with that decision in May 2002.  In a 
May 2003 rating decision, the RO granted entitlement to 
service connection for bilateral pes planus, to include ankle 
arthralgias; a separate 10 percent disability rating was 
assigned for each foot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In an April 2003 statement, the veteran raised claims of 
entitlement to secondary service connection for right knee 
pain and a left hip condition.  These issues have not yet 
been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

In a June 2005 statement the veteran appears to be raising 
claims for entitlement to service connection for a back 
condition and a left leg condition.  These claims also have 
not been addressed by the RO, and are referred to the RO for 
appropriate action.  Id.

Finally, a March 2007 Deferred Rating Decision indicates that 
the RO recently granted the veteran a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  There is no indication in the claims 
folder that the veteran has been notified as to the grant of 
TDIU.  This matter is accordingly referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period between October 12, 1999, and January 29, 
2003, the medical evidence of record shows that the veteran's 
major depression was manifested by memory problems, 
difficulty with concentration, depression, flattened affect 
and impaired abstract thinking.

2.  Beginning January 30, 2003, the medical evidence of 
record shows that the veteran's major depression is currently 
manifested by suicidal ideation, continuous depression and 
anxiety, difficulty in adapting to stressful circumstances, 
impaired impulse control, spatial disorientation and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2003, the criteria for an initial 
disability rating in excess of 50 percent for service-
connected major depression were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Beginning January 30, 2003, the criteria for an initial 
disability rating in excess of 70 percent for service-
connected major depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §4.130, Diagnostic Code 9434 
(2006); Fenderson v. West, 12 Vet. App. 119 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for her 
service-connected major depression, which is currently 
evaluated as 70 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of her increased rating claim in a letter from 
the AMC [issued pursuant to the Board's September 2004 remand 
instructions] dated October 12, 2004.  That letter 
specifically indicated that in order to "establish 
entitlement to an increased initial evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability was more severe at the time 
of initial evaluation" [Emphasis as in original].  

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claim and was advised of the 
provisions relating to the VCAA in the above-referenced 
October 2004 letter, along with additional letters from the 
AMC dated January 3, 2006 and March 8, 2006.

The veteran was advised in the VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  The 
January 2006 letter specifically indicated that updated 
treatment records from the VAMC in St. Louis had been 
associated with the claims folder.  With respect to private 
treatment records, the letters indicated VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  Included with the letters were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked the veteran to complete 
this release so that VA could obtain these records on her 
behalf.  The March 2006 letter specifically indicated that 
records from private clinicians L.K. and D.A. had been 
requested on her behalf.  The October 2004 and January 2006 
letters further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in originals].  The 
veteran was also advised in all three letters that a VA 
examination would be scheduled if necessary to make a 
decision on her claim.

Finally, the Board notes that the October 2004 letter 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim please send it to us."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of her claim, which was by 
rating decision in October 2000.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudication in October 2000 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran was provided with VCAA notice through 
the October 2004, January 2006 and March 2006 VCAA letters 
and her claim was readjudicated in the March 2007 SSOC, after 
she was provided with the opportunity to submit evidence and 
argument in support of her claim and to respond to the VA 
notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in a letter attached to the March 2007 SSOC.

The March 2007 letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the attachment 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no issue of 
prejudice with the timing of the Dingess notice, as the 
veteran indicated in a July 2007 statement that she had no 
further information or evidence to add to the claims folder.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
provided with VA examinations in August 2000, February 2001, 
April 2003 and February 2005, the results of which will be 
discussed below.  The reports of the examinations reflect 
that the examiners recorded the veteran's past medical 
history, noted her current complaints, conducted appropriate 
psychiatric examinations and rendered appropriate diagnoses 
and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Major depression is to be rated under the general rating 
formula for mental disorders under 38 C.F.R. § 4.130.  The 
pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].



Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434 [major depressive 
disorder] (2006).  Diagnostic Code 9434 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (major depression).  In any event, with the 
exception of eating disorders, all mental disorders including 
depression are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  In any event, the 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9434.

Schedular rating

As detailed in the Introduction above, the RO has already 
assigned staged ratings for the veteran's service-connected 
major depression.  The Board will therefore first evaluate 
the evidence of record to determine whether the veteran's 
depression symptomatology warranted a rating higher than the 
50 percent which was assigned between October 12, 1999 and 
January 29, 2003.  The Board will then determine whether a 
disability rating higher than 70 percent is warranted from 
January 30, 2003.  See Fenderson, supra.  

The Board wishes to make clear that it conducts its appellate 
review on a de novo basis and thus is not bound by the staged 
ratings which have been assigned by the RO.

Disability picture at the time of service connection

Review of the medical evidence demonstrates one notation of 
suicidal ideation in October 1999, but subsequent records are 
negative for this finding, including both the August 2000 and 
February 2001 examination reports and VA outpatient records 
dated in February 2001, June 2001, October 2001, November 
2001, April 2002, May 2002, June 2002 and July 2002.

There is no indication in the earlier dated evidence of 
obsessional rituals which interfere with routine activities 
or any type of speech problems.  She was noted to be 
"relevant and coherent" in two VA outpatient records dated 
in October 1999.  Speech was indicated to be normal in VA 
outpatient records dated in June 2001, October 2001, March 
2002, May 2002, June 2002 and July 2002.

Though the veteran certainly evidenced near-continuous 
anxiety and depression symptoms at this time, such did not 
affect her ability to function independently.  Indeed, a 
September 2000 VA social work evaluation noted that the 
veteran was reclusive and distant from family and friends but 
was able to work.  The examiner referred her for continued 
psychiatric treatment but made no indication that she was 
unable to function independently.  Moreover, the August 2000 
VA examiner indicated that her psychiatric symptoms presented 
"moderate difficulty" in social functioning, but ultimately 
concluded she was able to work and therefore able to function 
independently.  Her GAF score at that time was 60, which is 
indicative of some difficulty in social or occupational 
functioning, but not a complete inability to function 
independently as required for a 70 percent disability rating.  
Moreover, though the February 2001 VA examiner did not 
indicate if the veteran was able to function independently, a 
GAF score of 40 was noted.  Though certainly a GAF score of 
40 is indicative of severe impairment in social and 
occupational functioning, it does not connote a complete 
inability to function.  Accordingly, the above-cited evidence 
also demonstrates that the veteran has difficulty with 
establishing and maintaining effective relationships, but not 
a complete inability to do so.

Additionally there is no indication in this evidence of 
spatial disorientation, as the veteran was oriented to time, 
place and person during the August 2000 and February 2001 VA 
examinations.  Furthermore, both the August 2000 and February 
2001 VA examiners indicated that the veteran was able to 
maintain her personal appearance and hygiene, with the 
February 2001 examiner indicating the veteran "appeared 
neat, clean and her nails were shaped and well trimmed."  
Similar findings were made in VA outpatient records dated in 
October 2001, November 2001 and March 2002.

Finally, there is indication in this earlier-dated evidence 
of impaired impulse control.  An October 1999 VA outpatient 
note stated that the veteran was prone to violent behavior, 
and the February 2001 VA examiner indicated difficulty with 
"outbursts of anger."  Furthermore, the Board finds the 
earlier evidence sufficient to establish difficulty in 
adapting to stressful circumstances.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, even conceding 
difficulty in adapting to stressful circumstances along with 
impaired impulse control, the veteran only meets two of the 
nine criteria necessary for a 70 percent rating for service-
connected depression at the time of the grant of service 
connection.

Instead, the evidence at that time shows the veteran 
complaining of memory problems, difficulty with 
concentration, depression, flattened affect and impaired 
abstract thinking, which is specifically contemplated in the 
currently-assigned 50 percent disability rating. 

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 70 percent disability rating existed at the time of the 
grant of service connection.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 100 percent disability 
rating during this time period.  There is no evidence of 
gross impairment of thought processes and communication or 
grossly inappropriate behavior.  Though the veteran indicated 
hearing voices during the February 2001 VA examination, there 
is no evidence that these symptoms were "persistent."  
Indeed, the April 2003 VA examiner specifically noted that 
these instances of hearing voices were "episodic."  Nor is 
there a persistent danger of the veteran hurting herself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name, or 
inability to perform activities of daily living. 

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's depression at 
the time of service connection most closely approximates that 
associated with the currently assigned 50 percent evaluation.   

Disability picture beginning January 30, 2003

The Board agrees with the RO that the report of a January 30, 
2003 VA neuropsychological consult evidences an increase in 
the severity of the veteran's depression symptomatology.  At 
that time the veteran was subjected to a number of tests 
which revealed deficits in verbal comprehension, perceptual 
organization, processing speed, and executive functioning, as 
well as mild to moderate impairment in memory, in stark 
contrast to a November 2001 cognitive screening test which 
was normal.  Specifically, the report noted that 
"longstanding psychological factors and accompanying 
attentional difficulties appear to significantly impact her 
cognitive functioning."  

The April 2003 VA examination report further supports a 
conclusion that the veteran's depression symptoms had 
recently worsened.  At that time the veteran indicated she 
would get lost while driving if she had to rely on directions 
given by others.  The examiner noted a "serious inability to 
retrieve facts and information" attributable to her 
depression.  She evidenced episodic command hallucinations.  
The veteran also indicated recent suicidal ideation, which 
was confirmed in a subsequent November 2003 VA outpatient 
note and in a March 2003 statement from P.M.B., Ph.D.  She 
also confessed to running her car into her boyfriend's home 
after an altercation, which is reflective of violent behavior 
and lack of insight.  Insight and judgment was deemed to be 
"retained" and she was noted to be "very depressed."  The 
GAF assigned was 41, indicative of serious occupational and 
social impairment.  

The medical evidence thus suggests that the veteran had more 
significant psychiatric symptomatology at this time, 
including six of the criteria of the 70 percent disability 
rating:  suicidal ideation, near-continuous depression; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  The Board 
finds this symptomatology is sufficient to concede a 70 
percent disability rating.  See Mauerhan, supra.

The Board notes that the evidence of record beginning January 
30, 2003 indicates that the veteran has not suffered total 
occupational and social impairment as would be required for a 
100 percent schedular disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting herself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or a complete 
inability to perform activities of daily living.  If 
anything, her symptoms appear to have slightly improved of 
late.  A GAF score of 55 was consistently noted in a March 
2004 record from D.J.A., M.D., and in VA outpatient records 
dated in October 2004, November 2004, February 2005, April 
2005, May 2005, June 2005, July 2005, August 2005, November 
2005, December 2005 and January 2006.  Additionally, during 
the February 2005 VA examination, the veteran was noted as 
paranoid but with "no psychotic thought content," her 
thought process was "sequential and goal-directed but often 
rambling," memory was only "somewhat impaired," and she 
exhibited "fair judgment and insight."  

Therefore, the Board finds that no more than a 70 percent 
disability rating is warranted from January 30, 2003.  The 
requirements for a schedular 100 percent rating have not been 
met. 

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter herself.  Moreover, the 
veteran and her representative have not identified any 
factors which may be considered to be exceptional or unusual 
with respect to her service-connected major depression.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard, supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent is not warranted for the veteran's service-connected 
major depression from October 12, 1999 to January 29, 2003; 
and a disability rating in excess of 70 percent is not 
warranted from January 30, 2003.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent disabling from October 12, 1999, to January 29, 2003, 
and in excess of 70 percent disabling from January 30, 2003, 
for major depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


